OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — STUDENT TRANSFER ** (1) WHETHER OR NOT A TRANSFERRING SCHOOL DISTRICT IS ENTITLED TO NOTICE OF HEARING UPON APPEAL OF THE DENIAL OF A EMERGENCY TRANSFER MUST BE DETERMINED ON A CASE BY CASE BASIS. (2) NONRENEWAL OF A TENURED TEACHER BASED ON A SCHOOL DISTRICT'S REDUCTION IN FORCE DOES 'NOT' BRING INTO PLAY THE APPEAL PROCEDURES ENCOMPASSED IN 70 O.S. 6-103 [70-6-103] ET SEQ. (3) 21 O.S. 846 [21-846], REQUIRES EVERY PERSON HAVING REASON TO BELIEVE THAT A CHILD UNDER THE AGE OF 18 HAS HAD INJURIES INFLICTED UPON HIM BY OTHER THAN ACCIDENTAL MEANS TO REPORT THE MATTER TO THE PROPER AUTHORITIES. (4) THE APPOINTMENT OF A LOCAL SCHOOL BOARD MEMBER'S WIFE TO A STAFF DEVELOPMENT COMMITTEE WOULD VIOLATE THE OKLAHOMA NEPOTISM STATUTES. (NEPOTISM, CHILD ABUSE, SCHOOLS OR SCHOOL BOARDS, EMERGENCY TRANSFERS, PROCEDURES, TENURED TEACHER, CONTRACT, SPOUSE) CITE: OPINION NO. APRIL 14, 1931, OPINION NO. 73-141, OPINION NO. 76-194, OPINION NO. 79-151, 21 O.S. 481 [21-481], 21 O.S. 846 [21-846] 70 O.S. 6-103.4 [70-6-103.4], 70 O.S. 8-104 [70-8-104], 70 O.S. 6-103 [70-6-103], 70 O.S. 5-113.1 [70-5-113.1], 70 O.S. 6-158 [70-6-158] (KAY HARLEY JACOBS) ** SEE: OPINION NO. 95-014 (1996)